DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Bhattacharya fails to teach a predetermined type of bullet screen.  The Examiner respectfully disagrees.
Applicant’s specification defines a “bullet screen” as “comments may be shown scrolling (e.g. from right to left, left to right, top to bottom, bottom to top) across the content, which may be referred to as “bullet screens” and “a comment floating across the screen in an effect of looking like a barrage in a flying shooting game, hence named as bullet screen”.  Bhattacharya discloses in Paragraph 0072 that comments scroll from right to left and other suggests scrolling directions, therefore Bhattacharya teaches a predetermined type of bullet screen based on Application’s own definition of bullet screen in the instant application.

Applicant also argues that Bhattacharya fails to teach “determining a text format of the comment text information based on parsing the comment text information”.  The Examiner respectfully disagrees.
the scrolling comment) is parsed to determine an exact occurrence of a word or determining that a derivative of the word occurs using semantic analysis.  Therefore a text format (exact occurrence or derivative) is determined based on parsing of the comment text information in the bullet screen.

Applicant also argues that Yoon does not disclose “determine[ing] that the comment text information [received from a user] comprises at least one time point in a predetermine format”.  The Examiner respectfully disagrees.
Applicant has added language to this claim limitation not found in the claim as written, therefore this argument is moot.  Paragraph 0009 of Yoon teaches adding comments with links to video content, wherein the link further defines time point in a predetermined format by only identifying a time period of the video content linked in the comment.  Therefore, when a user activates the comment, a viewer is linked to a specific time portion of the video content identified in the comment.


	Applicant also argues that the Office improperly dissects at least one interface element as claimed into discrete elements and evaluates them in isolation and that Yoon and Mandel fail to teach at least one interface element that is displayed in response to a selection of the target bullet screen, each of which is selectable and corresponds to an operation associated with the target bullet screen, and a selection of 
	The Examiner has indicated that Bhattacharya and Yoon fail to teach that an interface element is selectable and in response to detecting a selection of one of the at least one interface element, controlling the video to jump to a target interface for playback of the video.  Yoon teaches that activation of the bullet screen with a link to video, displays the video, but not an interface for playback of the video.  Mandel further teaches that when a link to a video is selected using a user interface element, an actual user interface used to control the playback of the video is activated and used by the viewer, instead of just a playback window for displaying the video, as taught by Yoon.  As indicated in the motivation to combine Yoon and Mandel, the user interface would allow a more effective presentation of the media content, by allowing the user to control the actual playback of the media content.  Therefore, the Examiner has not dissected the elements of the claim, the Examiner has provided the teachings of Mandel to further improve the generic playback window in Figures 1F of Yoon, by adding the user interface (in Figure 5 and Column 12, Line 24 through Column 13, Line 18 of Mandel) to provide further control of the media content in the window 195.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5, 9 and 11-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (U.S. Patent Application Publication 2019/0200078 in view of Yoon et al. (U.S. Patent Application Publication 2020/0336805) in further view of Mandel et al. (U.S. Patent No. 9,369,768).
	Referring to claim 1, Bhattacharya discloses receiving comment text information from a user, the comment text information is associated with the video (see Paragraph 0072 and Figure 2).
	Bhattacharya also discloses determining that the comment text information corresponds to a predetermined type of bullet screen based on parsing the comment text information (see Paragraph 0090), wherein the determining that the comment text information corresponds to a predetermined type of bullet screen based on parsing the comment text information further comprises determining a text format of the comment text information based on parsing the comment text information (Paragraphs 0090 and 0109 teach filtering comments for removal and that in order to determine comments to be removed the text format of the comment text in the bullet screen (the scrolling comment) is parsed to determine an exact occurrence of a word or determining that a derivative of the word occurs using semantic analysis.  Therefore a text format (exact occurrence or derivative) is determined based on parsing of the comment text information in the bullet screen).
see Figure 2 and Paragraph 0072).
	Bhattacharya fails to teach that determining that the comment text information corresponds to a predetermined type of bullet screen based on parsing the comment text information further comprises determining that the comment text information corresponds to the predetermined type of bullet screen based on a determination that the comment text information comprises at least one time point in a predetermined format and in response to detecting a selection of the target bullet screen on a first interface for playback of the video, displaying at least one interface element each of which is selectable and corresponds to an operation associated with the target bullet screen and in response to detecting a selection of one of the at least one interface element, controlling the video to jump to a target interface for playback of the video.
	Yoon discloses determining that the comment text information corresponds to a predetermined type of bullet screen based on parsing the comment text information further comprises determining that the comment text information corresponds to the predetermined type of bullet screen based on a determination that the comment text information comprises at least one time point in a predetermined format (Paragraph 0009 of Yoon teaches adding comments with links to video content, wherein the link further defines time point in a predetermined format by only identifying a time period of the video content linked in the comment.  Therefore, when a user activates the comment, a viewer is linked to a specific time portion of the video content identified in the comment).
Yoon discloses that in response to detecting a selection of the target bullet screen on a first interface for playback of the video, displaying at least one interface element that corresponds to an operation associated with the target bullet screen (see Figures 1E-1F and Paragraphs 0056-0057 and 0079).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the bullet screen functionality, as taught by Bhattacharya, using the interface element functionality, as taught by Yoon, for the purpose of improving a number of efficiencies with respect to user productivity and promote more efficient use of computing resources (see Paragraph 0005 of Yoon).
	Bhattacharya and Yoon fail to teach that the at least one interface element is selectable and in response to detecting a selection of one of the at least one interface element, controlling the video to jump to a target interface for playback of the video.
see Figure 5 and Column 12, Line 24 through Column 13, Line 18).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the selectable bullet screen  and interface element functionality, as taught by Bhattacharya and Yoon, using the selectable interface element functionality, as taught by Mandel, for the purpose of effectively presenting media content with dynamic secondary content which may be relevant to the end user (see Column 1, Lines 34-36 of Mandel).

	Referring to claim 3, Yoon also discloses that when the comment text information comprises a plurality of time points in the predetermined format, identifying a first time point based on an order of the plurality of time points appearing in the comment text information, wherein the target bullet screen is generated based on the first time point see Figures 1E-1F and Paragraphs 0056-0057 and 0079 for the comment text information comprising a plurality of time points, wherein the first time appears as the start time and appears in the comment text, wherein the comment is generated based on the start and end times).

	Referring to claim 4, Yoon also discloses that the target bullet screen comprises text content, at least one time point, and an identifier indicating that the target bullet screen belongs to the predetermined type of bullet screen (see Figures 1E-1F and Paragraphs 0056-0057 and 0079).

	Referring to claim 5, Yoon also discloses jumping to the target interface for playback of the video based on a time point comprised in the target bullet screen (see Figure 1F and Paragraph 0057 for previewing the video clip upon selection by the user).

	Referring to claims 9 and 11-12, see the rejection of claims 1-2 and 4-5, respectively.
	Referring to claims 16 and 18, see the rejection of claims 1-2 and 4, respectively.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (U.S. Patent Application Publication 2019/0200078 in view of Yoon et al. (U.S. Patent Application Publication 2020/0336805) in further view of Mandel et al. (U.S. Patent No. 9,369,768) in further view of Kusano (U.S. Patent No. 2021/0227286 with a foreign priority date of 9/26/2018).
Referring to claim 6, Bhattacharya, Yoon and Mandel teach all of the limitations of claim 1, as well as Yoon teaching a determination of a time range of displaying the target comment relative to frames of the video based on a starting time and a time length of displaying the target bullet screen (see Figures 1E-1F and Paragraphs 0056-0057 and 0079 for the comment text information comprising a plurality of time points, wherein the first time appears as the start time and appears in the comment text, wherein the comment is generated based on the start and end times).
	Bhattacharya, Yoon and Mandel fail to teach determining a number of predetermined type of bullet screens displayed at a same time as the target bullet screen based on the time range of displaying the target comment and in response to determining that the number of the predetermined type of bullet screens displayed at the same time as the target bullet screen exceeds a predetermined value, displaying the predetermined number of the predetermined type of bullet screens.
	Kusano discloses determining a number of predetermined type of bullet screens displayed at a same time as the target bullet screen based on the time range of displaying the target comment and in response to determining that the number of the predetermined type of bullet screens displayed at the same time as the target bullet screen exceeds a predetermined value, displaying the predetermined number of the predetermined type of bullet screens (see Paragraph 0197).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the selectable bullet screens, as taught by Bhattacharya, Yoon and Mandel, using the comment/bullet screen display see Paragraph 0197 of Kusano).

	Referring to claims 13 and 19, see the rejection of claim 6.


Claims 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (U.S. Patent Application Publication 2019/0200078 in view of Yoon et al. (U.S. Patent Application Publication 2020/0336805) in further view of Mandel et al. (U.S. Patent No. 9,369,768) in further view of Takao et al. (U.S. Patent Application Publication 2010/0046918).
	Referring to claim 6, Bhattacharya, Yoon and Mandel teach all of the limitations of claim 1, as well as Yoon teaching generation and display of a selectable interface element on the target interface and determining that a selection of the selectable interface element is detected (see the rejection of claim 1).
	Bhattacharya, Yoon and Mandel fail to teach that selection of the selectable interface element is made within a predetermined period of time and controlling the video to return to the first interface for playback of the video in response to detecting the selection of the selectable interface element within the predetermined period of time.
	Takao discloses selection of a selectable interface element is made within a predetermined period of time and controlling the video to return to the first interface for playback of the video in response to detecting the selection of the selectable interface see Figure 4 and Paragraphs 0172-0178).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the selectable bullet screens, as taught by Bhattacharya, Yoon and Mandel, using the time restricted selection of a user interface element, as taught by Takao, for the purpose of improving the convenience for a user with respect to management of a content with additional information (see Paragraph 0007 of Takao).
 
	Claim 8 corresponds to claim 7, wherein Takao further discloses cancelling a display of the selectable interface element when the selection of the selectable interface element is not detected within the predetermined period of time (see Figure 4 and Paragraphs 0172-0178).

	Referring to claims 14-15, see the rejection of claims 7-8, respectively.
	Referring to claim 20, see the rejection of claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 11, 2022